PER CURIAM.
We are all of opinion that the evidence in this case is entirely insufficient to sustain the decision and judgment. A new trial must be awarded, because the evidence is not of such a character as would justify a modification The weight of evidence is so greatly in favor of the defendants that we must either dismiss the complaint or award a new trial. As the plaintiff may be able to make out a stronger case upon another hearing, the latter course should be adopted. The judgment will therefore be reversed, and a new trial ordered, with costs to the appellants to abide the event.